Citation Nr: 0819022	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by right foot numbness.

2.  Entitlement to service connection for disability 
manifested by hand tremors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claims.

In February 2004, the Board remanded the veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

For good cause shown, the case has been advanced on the 
Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical and other evidence of record tends to show 
the veteran developed right foot numbness and tremors of the 
hands as a result of in-service cold injury.


CONCLUSION OF LAW

Service connection is warranted for disabilities manifested 
by right foot numbness and hand tremors.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board concludes, however, that, for the reasons stated 
below, service connection is warranted for both the right 
foot numbness and the hand tremors.  Consequently, any 
deficiency under the VCAA with respect to these claims has 
been rendered moot; there is no possible harm to the veteran 
arising from any due process defects.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error"); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, no further 
discussion of the VCAA is warranted based upon the facts of 
this case.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran essentially contends that he has numbness in his 
right foot and tremors in his hand, both related to service.  
He states that he served in Korea, where in the winter of 
1952 his hands and feet became so cold that his hands and 
feet turned a "funny color."  Further, he claims that his 
physical examination report upon separation from service in 
July 1953 was inadequate and did not record his foot numbness 
or hand tremors.

The Board observes that there is competent medical evidence 
of record which supports the veteran's contentions; 
specifically, VA medical examination conducted in September 
2002 and May 2004, as well as a September 2005 VA medical 
opinion based upon review of the veteran's VA claims folder.  
The September 2002 VA examiner noted the veteran's 
contentions, and diagnosed history of cold injury to 
bilateral feet and hands.  The May 2004 VA examiner noted 
that he had reviewed the claims folder, and opined that it 
was as likely as not that both of the claimed disabilities 
were causally related to the veteran's purported in-service 
cold injury.  Finally, the clinician who completed the 
September 2005 VA medical opinion concurred with the findings 
of the May 2004 VA examiner.  No competent medical opinion 
appears to be of record which refutes these opinions.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  
Neither the RO nor the Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Despite the foregoing, the veteran's claims were denied below 
because the service treatment records did not confirm a cold 
injury to the hands and feet.  Although the Board must concur 
that there was no specific finding of such in the service 
treatment records, the veteran himself has acknowledged, to 
include at the September 2002 VA examination, that he did not 
receive treatment for the cold injury during service.  
Rather, he has described symptomatology of the hand and right 
foot that developed while exposed to cold weather while on 
active duty in Korea.  The veteran is qualified, as a lay 
person, to report such symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The Board further observes that the veteran's service records 
confirm that he was stationed in Korea during the winter of 
1952, and, as such, would have been exposed to cold weather.  
In fact, his service medical records confirm he was treated 
for pneumonia in January 1953.  The veteran has indicated he 
had the hand and foot symptomatology at that time, but the 
principle focus of his treatment was the pneumonia. 

All of the aforementioned factors tend to support the 
veteran's account of his purported in-service cold injury to 
the hands and right foot.  Moreover, it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board also observes that the veteran's service personnel 
records include various statements from fellow soldiers 
attesting to his having served in combat conditions while in 
Korea.  It is noted that these statements were submitted as 
part of an effort to have his records revised in order to 
receive a Purple Heart, which was ultimately denied as not 
having been timely filed without adjudication of the merits.  
Moreover, the record confirms he was stationed with an 
artillery unit during his active service in Korea, and that 
this service occurred during the recognized period of the 
Korean conflict.  See 38 C.F.R. § 3.5(e).  The provisions of 
38 U.S.C.A. § 1154(b) provide that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the facts of this case support the veteran's 
account of in-service cold injury to the hands and right 
foot.  Accordingly, service connection is warranted for right 
foot numbness and hand tremors as a result of this injury.


ORDER

Entitlement to service connection for disability manifested 
by right foot numbness is granted.

Entitlement to service connection for disability manifested 
by hand tremors is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


